Citation Nr: 9902508	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-48 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney at 
Law


REMAND

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 10 percent disability evaluation.  In 
April 1997, he was notified through a Supplemental Statement 
of the Case that the 10 percent evaluation had been 
continued.  

In April 1998, the Board of Veterans' Appeals (Board) issued 
a decision which, in part, denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
PTSD.  

On September 16, 1998, a Joint Motion for Remand was filed 
with the Court of Veterans Appeals (Court), which requested 
that the issue of entitlement to an increased evaluation for 
the service-connected PTSD be remanded to the Board for 
further adjudication.  On September 22, 1998, the Court 
issued an order which vacated that part of the Boards 
decision which dealt with this issue and remanded the case to 
the Board for readjudication consistent with its order.  
Copies of the Joint Motion for Remand and the Courts Order 
have been placed in the claims folder.  The case was received 
and docketed at the Board in September 1998.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, the examination must address the 
rating criteria in relation to the veterans symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, it is noted that the veteran was last 
examined by VA in February 1996.  A review of the examination 
reveals that it provides an inadequate basis upon which to 
evaluate the veterans claim for an increased evaluation.  
Specifically, it is noted that this examination did not 
relate the veterans reported symptoms to the relevant rating 
criteria, both old and new.  Moreover, the remaining records 
also do not provide evidence of such a relationship.  
Therefore, it is found that a more detailed, current 
examination would be helpful in determining entitlement to 
the requested benefit.

The record also suggests that the veteran has sought 
continuing treatment for his PTSD.  The RO should ensure that 
all available pertinent records have been obtained prior to a 
final determination of his claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all private and VA health-care 
providers from whom he has sought 
treatment since October 1998.  He should 
be requested to sign and return a consent 
form authorizing the release to VA of any 
private records indicated.  

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a complete VA psychiatric 
examination by a qualified physician in 
order to fully evaluate the current 
nature and degree of severity of his 
service-connected PTSD.  After a review 
of the entire claims file, to include any 
records obtained in conjunction with this 
remand, the examiner should indicate the 
following:

	a) whether the veterans PTSD has 
resulted in definite impairment in the 
ability to maintain effective and 
wholesome relationships with people; it 
should also be noted whether his 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment; 
and 

	b) whether there is occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily with 
routine behavior, self-care and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The examiner should specifically relate 
the veterans symptoms to the rating 
criteria noted above. 

All indicated special studies deemed 
necessary should be accomplished, and a 
complete rationale for all opinions and 
conclusions reached must be provided.  
The examiner must also indicate in the 
examination report that the entire claims 
file has been reviewed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

The appellant is free to furnish additional evidence while 
the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
